The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




       Dated: 04:11 PM April 30, 2019




                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

  IN RE:                                    )   CHAPTER 7
                                            )
  NATALIE LYNN CLARK,                       )   CASE NO. 16-61558
                                            )
           Debtor.                          )   JUDGE RUSS KENDIG
                                            )
                                            )   MEMORANDUM OF OPINION
                                            )   (NOT FOR PUBLICATION)


       On February 25, 2019, chapter 7 trustee Anthony J. DeGirolamo (“Trustee”) issued
subpoenas to nonparty witnesses Allied Machinery & Engineering Corp., LGS Investments, Ltd.,
and WTMS Properties, Ltd. (“Companies”). Companies moved to quash the subpoenas on
March 12, 2019. The court held a hearing on April 8, 2019. Peter Tsarnas appeared and
argued on behalf of Trustee, James Williams on behalf of Companies. The court took the matter
under advisement.

       The court has subject matter jurisdiction of this case under 28 U.S.C. § 1334 and the
general order of reference entered by The United States District Court for the Northern District
of Ohio on April 4, 2012. Gen. Order 2012-7. The court has authority to issue final orders in
this matter. Pursuant to 11 U.S.C. § 1409, venue in this court is proper.

        This opinion is not intended for publication or citation. The availability of this opinion,
in electronic or printed form, is not the result of a direct submission by the court.

                                                 1




 16-61558-rk     Doc 48     FILED 04/30/19       ENTERED 04/30/19 16:25:19            Page 1 of 5
                                        BACKGROUND

       Debtor filed a chapter 7 petition on July 29, 2016 and Anthony J. DeGirolamo was
appointed as the chapter 7 trustee in the case.

        Through the course of the 341 meeting and a subsequent Bankruptcy Rule 2004
examination of Debtor, Trustee learned that Debtor’s marriage to Michael Stokey was dissolved
in 2003. Trustee identified multiple remarkable facts surrounding the dissolution that caused
him to delve deeper into the termination of the marriage. Some of his noted concerns are (1) the
case was filed in a neighboring county, not the county of residence of the parties; (2) debtor
continues to receive, as her sole source of income, payments from Mr. Stokey to this day, in spite
of a subsequent marriage and divorce, (3) Debtor lives rent-free in a house purchased by Mr.
Stokey; (4) she drives a car and makes payments to Mr. Stokey’s current wife; (5) there were
side agreements and additional payments to Debtor as part of the proceedings that were not
disclosed; (6) affidavits regarding income and expenses required by local rule to be filed in the
case were never filed; (7) Debtor knows little about her ex-husband’s ownership and assets at the
time of the dissolution; (8) Debtor was not represented by counsel, and (9) Debtor may have
been incapacitated at the time of the dissolution.

        According to Trustee’s response to the motion to quash, he simply does not know what
Mr. Stokey owned at the time of the dissolution. Part of what he does not know is how much of
an interest Mr. Stokey held in Companies in 2003 and the value of those interests.

       Trustee moved for a 2004 examination of Mr. Stokey and issued a subpoena. He
requested certain tax returns, financial statements and bank accounts statements for Companies
from Mr. Stokey. In response, Mr. Stokey’s counsel advised

               Finally, your request seeks financial records of entities that Mr. Stokey
               is or may have been an owner in (see Request 6, 7, 8, 9 and 10), but you
               have not served the entity’s records custodian. I would request that you
               do that if you wish to obtain these documents so that the various entities
               can avail themselves of the rights as persons subject to a subpoena.

(Trustee’s Sur-reply to M. Quash, ECF No. 45-2) Trustee issued subpoenas to Companies on
February 25, 2019.

        Companies filed a motion to quash the subpoenas, or alternatively, for a protective order,
on March 12, 2019. They allege that the request is overly broad, oppressive, creates an undue
burden, and requires disclosure of confidential information. They also argue the information is
old, voluminous and contains the personal information of other owners. They challenge the
relevance of the request, stating that Debtor was never an employee, owner or officer during the
years in question. Companies also argue that Trustee is attempting to relitigate a valid domestic
relations judgment without any attempt to overturn it and contend that any attempt to do so

                                                2




 16-61558-rk     Doc 48     FILED 04/30/19      ENTERED 04/30/19 16:25:19            Page 2 of 5
sixteen years later would be formidable.

       Trustee responded to the motion to quash, Companies replied, and Trustee filed a sur-
reply. The court held a hearing on April 8, 2019.

                                           DISCUSSION

       The scope of discovery is “traditionally quite broad.” Lewis v. ACB Bus. Serv., Inc.,
135 F.3d 389, 402 (6th Cir. 1998) (citation omitted).

               Unless otherwise limited by court order, the scope of discovery
               is as follows: Parties may obtain discovery regarding any non-
               privileged matter that is relevant to any party’s claim or defense
               and proportional to the needs of the case, considering the impor-
               tance of the issues at stake in the action, the amount in controver-
               sy, the parties’ relative access to relevant information, the parties’
               resources, the importance of the discovery in resolving the issues,
               and whether the burden or expense of the proposed discovery out-
               weighs its likely benefit. Information within this scope of dis-
               covery need not be admissible in evidence to be discoverable.

Fed.R.Bankr.Pro. 7026 (adopting Fed.R.Civ.Pro 26(b)(1)). The court must balance the need for
discovery against the prevention of “fishing expeditions.” Hopp v. Arthur J. Gallagher & Co.,
2019 WL 109368, *1 (N.D. Ohio 2019) (citations omitted). Part of the court’s consideration is
the burden on the party ordered to produce, and “the status of that person as a non-party is a
factor.” New Prod. Corp. v. Dickinson Wright, PLLC (In re Modern Plastics Corp.), 890 F.3d
244, 251 (6th Cir. 2018) (citations omitted).

        To be discoverable, the first requirement is that information be relevant to a party’s claim
or defense. The requesting party bears the burden of proof on relevance. In re Haynes, 577 B.R.
711, 726 (Bankr. E.D. Tenn. 2017) (citations omitted). Trustee’s “claim” in this instance is the
potential recovery of assets for the estate. The requests in the subpoena seek to determine the
value of Mr. Stokey’s business interests at the time of the parties’ dissolution. Trustee is
concerned that Debtor did not receive the full value of her marital interests in the divorce.
Trustee went to the domestic relations case to obtain the information and Companies do not
dispute that the affidavits are not available in the case record, leaving Trustee without access to
basic information. He requested the information from Mr. Stokey, who requested issuance of
subpoenas to Companies.

        Trustee requests three categories of information from Companies: tax returns for the
three years before the parties’ divorce, the return for the year of the dissolution, and the
following year; financial statements as of May 23, 2003, the date of the dissolution decree; and
bank account statements held by each entity as of the dissolution. This information is tailored to
disclose information related to the value of the Companies at the time of the dissolution,

                                                  3




 16-61558-rk     Doc 48     FILED 04/30/19        ENTERED 04/30/19 16:25:19             Page 3 of 5
providing a foundation to understand the value of Mr. Stokey’s interests and whether the division
of assets was fair.

        The thrust of Companies’ argument is that Trustee is on a “fishing expedition” because
there is a valid, almost sixteen year old domestic relations court order dividing the marital assets,
creating a hurdle to any action to recover additional property for the bankruptcy estate. In
response, Trustee proclaims that Debtor may have been incapacitated at the time of the divorce,
leaving an opening to set aside the settlement agreement. The court acknowledges the “ifs, ands
and buts” in Trustee’s position. The question for the court is when these qualifiers make
Trustee’s search untenable and irrelevant, and the answer is “not yet.”

        Trustee has presented multiple facts that support further examination of the separation
agreement, even after all these years. While any individual fact may not be sufficient standing
alone, the sum total creates the need for trustee to be attentive to his duties to the estate and
creditors under 11 U.S.C. § 704. The exact amount that may be at stake is not known. What is
known is that Debtor scheduled approximately $83,000 in unsecured and priority debt. Any
amount recovered could benefit these creditors. It is not unreasonable or irrelevant for Trustee
to consider the separation agreement, even at this point in time.

        The information requested is proportional to the needs of the case. Trustee could obtain
this discovery and end his inquiry in its entirety if he determines the division was fair. The
discovery could reveal that the division was sufficiently fair to render further action
impracticable. It could convince him that further action is in the best interest of the estate. But
in order to determine whether there are assets on the table, Trustee has to know what assets
existed at the time of the divorce. Consequently, the court finds that Trustee met his burden of
demonstrating the relevance of his requests.

       The burden now shifts to Companies to demonstrate the request is burdensome or seeks
information that is nondiscoverable. Id. Companies filed the present motion to quash under
Federal Bankruptcy Rule 9016, which adopts Federal Civil Rule 45 into bankruptcy practice.
Under Rule 45(d)(3), a court may quash or modify a subpoena for several reasons, including
when it “(iii) requires disclosure of privileged or other protected matter . . . or (iv) subjects a
person to undue burden.”

        Companies have identified no specific information that is privileged or protected, leaving
the court unable to fully assess this argument. They reference confidential commercial and
personal information. Trustee agreed to entry of a protective order “to restrict disclosure of any
sensitive information.” (Response, ECF No. 39) The court therefore will grant Companies’
request for a protective order to the extent confidential information is subject to disclosure.

         Turning to the undue burden argument, the court concludes the requests are not unduly
burdensome. Companies allude to the request covering periods from 2000 to the present, but
this is simply inaccurate. As stated above, only the tax return request covers multiple years in
proximity to the dissolution. The other requests are for a single, definitive time period.

                                                  4




 16-61558-rk     Doc 48      FILED 04/30/19       ENTERED 04/30/19 16:25:19            Page 4 of 5
Companies also suggest that Trustee wants information to be created, which the court also
rejects. Trustee requests business documents routinely created and/or maintained by business
entities: tax returns, financial statements, and bank account statements. He is not seeking
creation of documents.

        Similarly, Companies protest on the basis that Debtor was not an employee, director, or
officer of Companies. This ignores the reason Trustee seeks the information, to value Mr.
Stokey’s interests in Companies. Regardless of whether Debtor was an employee, director,
officer or agent, Mr. Stokey’s interests may have constituted marital assets.

        The court finds Companies failed to carry their burden in demonstrating the information
sought is not relevant, production is unduly burdensome, or the request requires disclosure of
privileged or other protected matter. The court will deny the motion to quash and grant the
requested alternative relief of a protective order.

       An order will be issued immediately.

                                     #        #       #


Service List:

Matthew P. Mullen
Krugliak, Wilkins, Griffiths & Dougherty Co., L.P.A.
405 Chauncey Ave., N.W.
New Philadelphia, OH 44663

Peter G. Tsarnas
Day Ketterer, Ltd.
11 South Forge Street
Akron, OH 44304

Anthony J. DeGirolamo
3930 Fulton Drive NW, Suite 100B
Canton, OH 44718




                                                  5




16-61558-rk      Doc 48    FILED 04/30/19         ENTERED 04/30/19 16:25:19        Page 5 of 5
